Filed 8/27/14 P. v. Collins CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D063767

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. CD245069)

CHARLES COLLINS,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Joseph P.

Brannigan, Judge. Appeal dismissed as moot.



         Barbara A. Smith, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Charles C. Ragland, Robin

Urbanski and Kimberley A. Donohue, Deputy Attorneys General, for Plaintiff and

Respondent.
                                     INTRODUCTION

       Charles Collins appeals from a judgment finding him mentally incompetent,

committing him to a state hospital, and ordering the administration of antipsychotic

medication. Collins contends we must reverse the judgment because the court denied

him the ability to speak at his commitment hearing, improperly allowed the parties to

stipulate to his evaluation by one doctor, committed him without sufficient evidentiary

support, and ordered the administration of psychotropic medication without sufficient

evidentiary support. We conclude the appeal is moot and dismiss it.

                                     BACKGROUND

       In an amended complaint, the People charged Collins with one count of assault

with a deadly weapon on a peace officer (Pen. Code,1 § 245, subd. (c)) and one count of

assault with a deadly weapon (§ 245, subd. (a)(1)). As to the latter charge, the People

also alleged Collins personally used a deadly weapon during the commission of the

offense (§ 1192.7, subd. (c)(23)).

       After arraigning Collins on the complaint, the court set a readiness hearing. At the

readiness hearing, defense counsel informed the court she had spoken with Collins and

had a doubt about his competency. She requested the criminal proceedings be suspended.




1      Further statutory references are also to the Penal Code.

                                             2
The court granted her request and ordered a mental competency examination for

Collins.2

       A forensic psychiatrist evaluated Collins and prepared two reports: one discussing

whether Collins was mentally incompetent (competency report) and one discussing

whether Collins should be involuntarily medicated to restore his competency (medication

report). The competency report was based in part on a review of records in the People's

case file. According to the competency report, these records indicated, "[A] park ranger

was investigating a report of a nude man acting irrationally [on] some foot trails in the

park. When the ranger checked the area she came upon a man inside of a camping tent.

He was told to come out. He said he did not have identification. He became

confrontational and combative. Another ranger came. The defendant continued to be

combative and pulled a machete. He was shot once [in the abdomen]."

       Collins further claimed the Holy Spirit was guiding the events and the government

was trying to control him. He asked the rangers if they understood scriptures and said he

had restored a woman's spirit and witnessed spiritual light. Some specific statements to

the rangers included, "I will speak to you most righteous, but I can, and that it ain't

displeasing to the creator about my experiences."




2     "If counsel informs the court that he or she believes the defendant is or may be
mentally incompetent, the court shall order that the question of the defendant's mental
competence is to be determined in a hearing which is held pursuant to Sections 1368.1
and 1369." (§ 1368, subd. (b).)

                                              3
       In addition, when asked why he was shot, he replied, "Have you watched the

commercial where the can is crushed, and the can is on the rubble, and then the can

appears uncrushed? That's the best way I can explain it." He also remarked, "[T]hey're

looking through my eyeballs with contact lenses. I saw over a man's shoulder, and they

were watching through my eyeballs on the [I]nternet."

       Collins's belongings included 30 pages of handwritten notes. The notes contained

remarks, such as "[A]sketh of that measures for spiritual strength from a prayer not to

continue that humans can develop spiritual fill of measures strength. I asketh that

humans not be able to grow spiritual measures for strength by praying and having some

of the human pray that another who is trying to build themselves, movements during the

building and another." Regarding law enforcement officers, the notes stated, "[L]aw

officersany that beith of an empirer that has chosen to war against me that ye maker of

this world does mind taking a life of that is if tisovaying the laws of the empirer that they

beith of that thy glorious power remove the life of those that be instantly."

       During the mental competency evaluation, Collins was able to relate that he had

been shot, had been charged with assault with a deadly weapon, and had a lawyer

representing him. However, he also related he had camera optics in his eye, he had been

under continuous attack for the previous five years, and his being shot was the result of a

conspiracy of assassins throughout the country.

       Initially, Collins somewhat cooperated with the evaluation, but he was "very

delusional" and became more agitated as it went on and insisted the psychiatrist was



                                              4
against him. He eventually stated he was going to pray the psychiatrist was in an

accident.

       The psychiatrist diagnosed Collins with a psychotic disorder, not otherwise

specified. In the psychiatrist's opinion, Collins did not have an adequate understanding of

the nature of the proceedings against him and could not assist his attorney in a rational

manner. The psychiatrist recommended Collins be referred to a state hospital for

restoration to competency.

       In the medication report, the psychiatrist stated he believed Collins needed to be

treated with a specified antipsychotic medication, which would likely restore Collins's

competency. The psychiatrist also stated he believed Collins lacked the capacity to make

medication decisions.

       At a hearing following Collins's mental competency evaluation, Collins's counsel

stipulated to the psychiatrist's qualifications and submitted on the psychiatrist's

recommendation. The People also submitted. The hearing then concluded as follows:

            "THE COURT: All right. Then I'll go ahead and receive [the
            psychiatrist's] reports, make these part of the record. And it's
            apparently some background, just his opinion, so based on what's
            contained in the reports, I am going to find that defendant is not
            mentally competent and commit him to [a state hospital] for the term
            of three years, recognizing that on the charges, the maximum term
            for the most serious offense

            "THE DEFENDANT: Do I have a chance to speak for myself into
            this matter?

            "THE COURT: Yes, you do, sir.

            "THE DEFENDANT: This is the third court hearing, and I haven't
            been given an opportunity at all.
                                              5
          "THE COURT: Can I get a chance to speak?

          "THE DEFENDANT: Yes, sir.

          "THE COURT: Thank you.

          "be committed to [a state hospital] for a term of three years,
          recognizing the maximum term is five years, credits for 73 days.
          And Mr. Collins needs to take his antipsychotic medication either
          voluntarily or having it administered to him.3

          "[Defense counsel], anything further?

          "[DEFENSE COUNSEL]: No, thank you.

          "THE COURT: Okay. All right. Thank you." (Italics added.)

                                       DISCUSSION

       While this appeal was pending, Collins's competency was restored, he pleaded

guilty to committing an assault with a deadly weapon (§ 245, subd. (a)(1)) and admitted

personally using a deadly weapon during the commission of the crime (§1192.7,

subd. (c)(23)). The court suspended imposition of sentence and placed him on three

years of formal probation.

       Given these developments, the People contend we should dismiss Collins's appeal

as moot. (Lockaway Storage v. County of Alameda (2013) 216 Cal.App.4th 161, 175

["[A]n appeal is moot if ' "the occurrence of events renders it impossible for the appellate

court to grant appellant any effective relief." ' "].) Collins's acknowledges his appeal is



3      As Collins acknowledges, the italicized language coupled with the abrupt break in
the court's remarks suggests the court and Collins were talking over one another at this
point in the proceeding.

                                              6
technically moot, but he nonetheless invites us to decide it because he contends it

involves public interest issues capable of repetition, yet evading review. (See, e.g.

People v. Cheek (2001) 25 Cal.4th 894, 897-898.) We decline Collins's invitation.

       Generally, we are reluctant to exercise our discretion to decide moot issues when

the issues are fact-driven, as their resolution is unlikely to provide much guidance in

future cases. (See, e.g., MHC Operating Limited Partnership v. City of San Jose (2003)

106 Cal.App.4th 204, 215 [dismissing moot appeal "given the fact-driven nature of the

questions presented"]; Giles v. Horn (2002) 100 Cal.App.4th 206, 228 [declining to

decide a moot issue "dependent upon the specific facts of a given situation"].) Collins's

challenges to the sufficiency of the evidence as reflected in the psychiatrist's competency

and medication reports are inherently fact-driven. His remaining challenges are also fact-

driven as they turn on the nature of Collins's interjection at the hearing following his

mental competency evaluation. The brevity of the interjection and the likely possibility

Collins and the court were talking over one another at the time (see fn. 3, ante) make it

difficult to discern the purpose of the interjection, much less its legal import. Although

appellate counsel insists Collins was attempting to inform the court he was not seeking an

incompetence finding, thereby triggering the requirement for a second mental

competency evaluation,4 Collins stated in a subsequent writing he had been attempting to



4      "Section 1369, subdivision (a) provides in relevant part: 'In any case where the
defendant or the defendant's counsel informs the court that the defendant is not seeking a
finding of mental incompetence, the court shall appoint two' mental health experts to
evaluate the defendant and render an opinion as to his competence." (People v. D'Arcy
(2010) 48 Cal.4th 257, 281.) This section " 'plainly requires "defendant or the
                                              7
request the dismissal of his case under section 859b for failure to conduct a timely

preliminary examination. Regardless of Collins's purpose, the lack of clarity in the

record and the absence of any identified disadvantageous collateral consequences to

Collins persuades us this is not an appropriate case for us to exercise our discretion to

decide otherwise moot issues. (People v. Lindsey (1971) 20 Cal.App.3d 742, 744-745

[appellate court dismissed as moot an appeal of a judgment determining the defendant

was not competent to stand trial because the defendant was subsequently restored to

sanity and a temporary incompetency determination imposes "no disadvantageous

collateral consequences."].)

                                      DISPOSITION

       The appeal is dismissed as moot.



                                                                        MCCONNELL, P. J.

WE CONCUR:


HUFFMAN, J.


AARON, J.




defendant's counsel" to "inform[ ] the court" that the defense is not seeking a finding of
incompetence in order to trigger the required appointment of a second mental health
expert.' " (Ibid.; People v. Robinson (2007) 151 Cal.App.4th 606, 618 [requirement for
appointment of two experts triggered only when defendant or defense counsel informs the
court defendant is not seeking an incompetence finding]; People v. Harris (1993) 14
Cal.App.4th 984, 995 [same].)
                                              8